                                   IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF DELAWARE

         CAC Maritime, Ltd.                                   §
                                                              §
              Plaintiff                                       §
                                                              §   CIVIL ACTION NO.:
         v.                                                   §
                                                              §   IN ADMIRALTY, Rule 9(h)
         M/V OCEAN FORCE, IMO 8215613, its                    §
         equipment, appurtenances, and freights               §
                                                              §
              Defendant in rem.                               §

                                         MOTION AND MEMORANDUM
                                          FOR ORDER FOR ISSUE OF
                                           WARRANT OF ARREST

                  Plaintiff CAC Marine moves as follows, pursuant to Supplemental Federal Admiralty and

         Maritime Rule C, for this Court to issue a warrant of arrest in rem for the M/V OCEAN FORCE,

         IMO 8215613 (“Vessel”), her equipment, appurtenances, and freights, and in further support, in

         addition to the Verified Complaint filed herewith, states as follows:

                                  Supplemental Rule C Warrant of Vessel Arrest

                  Plaintiff has a valid maritime claim and lien against the Vessel for breach of maritime

         contract arising from non-payment for maritime necessaries provided to the Vessel, as more fully

         set forth in the Verified Complaint.

                  Rule C(1) of the Supplemental Rules for Certain Admiralty and Maritime Claims

         provides that an action in rem may be brought "to enforce any maritime lien," or "[w]henever a

         statute of the United States provides for a maritime action in rem or proceeding analogous

         thereto."

                  Rule C(3)(a)(ii)(A) of the Supplemental Rules for Certain Admiralty and Maritime

         Claims provides that where a maritime lien is sought to be enforced by an action in rem, the

         Court must review the complaint and any supporting papers. If the conditions for an in rem


27727302.1
         action appear to exist, the court must issue an order directing the clerk to issue a warrant for the

         arrest of the Vessel or other property that is the subject of the action.

                 The conditions for an in rem action against the Vessel having been met, and the grounds

         for the issuance of a warrant of arrest having been established, Plaintiff respectfully requests that

         an Order be entered directing the clerk of the Court to issue a warrant for the arrest of the Vessel.

                 WHEREFORE, Plaintiff prays that this Court enter an order in the form attached hereto,

         directing the Clerk of the Court to issue the requested warrant for the arrest of the Vessel and to

         deliver said warrant to the United States Marshal or Representative appointed by this Court for

         execution, and all other relief that justice and equity allow.

                 A proposed Order and Warrant for Arrest are attached hereto.

                                                              YOUNG CONAWAY STARGATT
                                                              & TAYLOR, LLP
         OF COUNSEL
                                                              /s/ Timothy Jay Houseal
         J. Stephen Simms                                     ____________________________________
         Simms Showers LLP                                    Timothy Jay Houseal (Del. Bar ID No. 2880)
         201 International Circle, Ste. 250                   Rodney Square
         Baltimore, Maryland 21030                            1000 North King Street
         Telephone:     (410) 783-5795                        Wilmington, DE 19801
         Facsimile:     (410) 510-1789                        (302) 571-3267
         jssimms@simmsshowers.com                             thouseal@ycst.com

         Dated: February 12, 2021                             Attorneys for CAC Maritime, Ltd.




27727302.1
                                                          -2 -
                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF DELAWARE

         CAC Maritime, Ltd.                                    §
                                                               §
              Plaintiff,                                       §
                                                               §   CIVIL ACTION NO.:
         v.                                                    §
                                                               §   IN ADMIRALTY, Rule 9(h)
         M/V OCEAN FORCE, IMO 8215613, its                     §
         equipment, appurtenances, and freights                §
                                                               §
              Defendant in rem.                                §

                                   ORDER GRANTING PLAINTIFF’S MOTION
                                    FOR ORDER AUTHORIZING ISSUANCE
                                    OF A WARRANT FOR VESSEL ARREST

                    Upon consideration of the Verified Complaint filed by Plaintiff and the Court having

         found that the conditions required by Supplemental Rule for Certain Admiralty and Maritime

         Claims C exist, NOW, upon Plaintiff’s motion, it is hereby,

                    ORDERED that the Clerk issue a Warrant of Arrest in rem for the Vessel pursuant to

         Supplemental Rule C(3)(a), providing for the arrest by plaintiff of the Vessel in rem; and it is

         further,

                    ORDERED that the Vessel may be released from seizure without further order of this

         Court if the United States Marshal (or Custodian or husbanding agent of the Vessel, as

         applicable) receives written authorization from the counsel who requested the arrest or other

         counsel of record representing Plaintiff in this action, and such counsel advises that counsel has

         conferred with all counsel representing the parties to the litigation and they consent to the

         release, if the attorney files the consent, and the Court has not entered an Order to the Contrary.

                    SO ORDERED this ____ day of February, 2021.



                                                         _________________________________________
                                                         United States District Judge

27727302.1
27727302.1
             -4 -
